Cite as 2022 Ark. App. 439
                     ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                          No. CV-21-323



                                                   Opinion Delivered November   2, 2022
KEITH DIXON
                                 APPELLANT
                                                   APPEAL FROM THE FAULKNER
V.                                                 COUNTY CIRCUIT COURT
                                                   [NOS. 23DR-20-938 & 23DR-20-939]
HOLLY DIXON AND TYLER VAN DYKE
                       APPELLEES
                                                   HONORABLE H.G. FOSTER, JUDGE

                                                   AFFIRMED


                                   RITA W. GRUBER, Judge

        Keith Dixon filed this appeal from the Faulkner County Circuit Court’s entry of two

 final orders of protection in favor of his estranged wife and daughter. He brings four points

 on appeal contending that the circuit court erred (1) by failing to rule on his motion to

 dismiss for insufficiency of service of process and to dismiss the actions; (2) in granting a

 final order of protection in favor of his daughter, Tyler Van Dyke; (3) in granting an order

 of protection in favor of Tyler for a ten-year period; and (4) in granting an order of protection

 in favor of his wife, Holly Dixon, for a ten-year period. We affirm the circuit court’s orders.

        Keith and Holly married on October 24, 2009, when Tyler was seven years old. Keith

 adopted Tyler in a stepparent adoption after the parties were married. On September 3,

 2020, Holly left Keith, and she and Tyler moved into an apartment in Conway. Keith filed
for a divorce in the Perry County Circuit Court on September 4, using Herby Branscum as

his attorney.

       After an incident in early October in which Keith came to their apartment, detailed

more herein, both Holly and Tyler filed petitions for ex parte orders of protection. The

petitions were filed on October 20, 2020, in the Faulkner County Circuit Court, and the

court entered temporary orders, which were later extended through December 10. An

affidavit of service was filed on November 9, showing proof of service on Herby Branscum,

as agent authorized by appointment or law to receive service on Keith’s behalf. On December

2, Keith filed a motion to dismiss in both cases, alleging that neither he nor anyone

authorized on his behalf was served with the petition. He contended that he had not

authorized his divorce attorney to receive service on his behalf in this case. No hearing was

ever set for the motions to dismiss.

       A hearing for the permanent orders of protection was held jointly on December 17.

Tyler testified that she had witnessed physical and emotional abuse in their home during the

approximately ten-year period she lived with her mother and stepfather. She said that she

saw Keith strike, choke, punch, and kick her mother; that Keith was often angry; and that

there was “a lot of screaming, throwing things, and of course hurting my mom.” She said the

fear of it happening to her or to her mom again made her feel unsafe. She also said she felt

“unsafe and uncomfortable” due to “sexual tensions” that had arisen, and she thought Keith

was behaving inappropriately. She gave as an example—Keith coming into her room

unannounced at random times. She said “[T]he control had gotten extreme, and it seemed,


                                             2
there were just certain instances that made me feel uncomfortable and like my friends also

felt very uncomfortable.” She said he made inappropriate comments to her based on her

appearance that made her uncomfortable. She testified that he would call her friends “sexy”

and engaged in “inappropriate touching,” leading her to tell him that he shouldn’t touch

them. She said he also walked into her bathroom when she was in the shower. Tyler moved

out in May 2020 when she turned eighteen, initially moving in with her grandmother and

then with friends.

       Tyler testified that her mother left Keith in September and that they rented an

apartment together in Conway. Neither she nor her mother told Keith where the apartment

was located, but she said he eventually found it and began coming there. She described the

incident that prompted her and Holly to file their petitions. She said that she and Holly were

driving home from shopping at Target, and she noticed someone behind them when she was

pulling into the apartments. It was Keith, and he pulled up, parked behind them, and

blocked them in their parking space. She said he came to the side of the car, “knocking on

the windows violently,” and demanded they give him their keys and credit cards. She testified

that they were scared, and they locked the car doors until he backed away and they were able

to get into the apartment and call the police. She said that she had seen him drive around

the area since that time and had seen him sitting in his car at the Walgreens close to the

apartments when she was coming home from school. She said it makes her anxious because

he has no reason to be in Conway at Walgreens by the apartment. She was afraid that he




                                              3
would continue to “stalk,” “harass,” and threaten her if a permanent order of protection

were not entered.

       Holly testified that Keith began physically abusing her in 2011, several years after they

had married. She said it happened multiple times and recounted one incident in which he

told her she needed to tell him she was sorry, and she asked “for what” because she did not

know what they were fighting about. She said he left the room and then returned “out of

nowhere and just grabbed me and threw me to the ground.” She said she did not remember

a lot after that because she hit her head and he started kicking her. She said at some point,

Tyler came in screaming and telling Keith to stop. She said the abuse continued, but she

did not call the police because she was afraid, and she did not speak to Keith of the pain

because he would hit her again. She learned not to disagree with him. She said he also has

an anger and “rage” problem. She said she did not know why, and she would “just bow down

and just [do] whatever it would take to . . . stop the anger.” She said the night she moved

out, he already knew where she was moving and the apartment they were moving into,

although she had not told him any of that information. She said she moved out because she

did not feel safe anymore and because she did not want to be without Tyler, who had moved

out.

       She said on the night he blocked in Tyler’s car at the apartment, he “came out of

nowhere,” pulled in behind them, and “bright-lighted” them. She said he came up to the car

yelling, screaming, and threatening them while they sat there “petrified of what he could

do.” She said she had no idea he would come from the marital home in Perry County to


                                               4
Conway to threaten her. She said they had been in counseling about separating, and she was

trying to “do it in a civil way.” She said when a narcissistic person loses control, the person

is grasping at straws. She said that she was petrified because she knew he had a concealed

weapon, knew what he was capable of doing, and knew he had lost control after she filed the

petition. She said he has always gotten away with whatever he wants to do; that she had

always gone along with him; and when she stopped going along, things started to happen.

She said that she was fearful for her safety and would look both ways and in the bushes

whenever she left the apartment. She said he’s “going to get his way,” and he’s going to “do

whatever it takes to get his way.” She testified that he had always told her that “a random

crime is the best crime.”

       Keith testified that he is a retired nephrologist and general internist. He said he had

kicked Holly out of the house before when he tried to call her an hour and a half after she

went to play tennis, and she said she was at Kroger on the way home. He continued to try to

call and talk with her, but she did not answer the phone and showed up at the house four

hours later in different clothes. She explained that she had been Christmas shopping, but

she had no gifts, so he kicked her out. He said he was drunk and that he gets severely

depressed and turns to alcohol in such instances. He said Holly called the police to get her

stuff, and the police asked if he had threatened her. In response to counsel’s question

whether any of her allegations of physical abuse were true, the following colloquy took place:

       KEITH:        I was married for 30 years and never touched my wife, okay?

       COUNSEL:      Well, we’re talking about –


                                              5
KEITH:        And I know. I know. I’m getting to it. I – I have – Holly– the way – the
              way it’s happened, and it’s been years and years since I’ve touched Holly
              –

COUNSEL:      Okay. When you say “touched her” –
KEITH:        Well, yes, no, I’ve – I – let me just say. I’ve pushed her down, and I
              have kicked her, and I have – and I’ve slapped and knocked her glasses
              off.

COUNSEL:      How long ago?

KEITH:        That’s been eight years, nine years ago.

COUNSEL:      Okay.

KEITH:        I haven’t touched Holly in years.

COUNSEL:      Okay. So eight or nine years ago you do admit that –

KEITH:        Yes.
...
KEITH:        If you look at the stuff that she’s got down there – just – I’ll just give
              you an example. I was intoxicated –

COURT:        Doctor. Doctor, the question was, is any of it true?

KEITH:        Oh.

COURT:        We need to listen to the question –

KEITH:        It –

COURT:        You need to listen to the question –

KEITH: Oh, okay. Yes, sir.

COURT:        I’m sorry –

KEITH:        Yes –



                                       6
       COURT:        I’m sorry.

       KEITH:        Okay. Go ahead.

       COURT:        Only one of us needs to talk, and –

       KEITH:        Go ahead. I’m sorry.

       COURT:        – one of the two of us is me.

       KEITH:        Go ahead.

       COURT:        It needs to be me.

       KEITH:        You’re in charge.

       COURT:        Thank you. I appreciate that. I appreciate your conceding that for me,
                     Doctor. What you need to do is listen to the question that’s asked and
                     answer the question that’s asked.

       When asked whether he has violent anger and rage, he said that Holly is his “trigger”

and that he would beg her to stop and leave him alone, but she would not during an

argument. He admitted that Holly’s actions did not “justify it.” He said he asked her if she

loved him, and she said she had not loved him in eight years, so he filed for divorce the next

day. He testified that he had never done anything sexually inappropriate to Tyler or her

friends and that he went to that Walgreens because it is his pharmacy.

       Finally, he said he was not violent the night he blocked them in and had only gone

to retrieve his gate openers and credit cards. He admitted it was “probably a mistake to show

up like that.” He also testified that Holly and Tyler were “scared,” so he backed off.

       At the conclusion of the hearing, the court indicated that it did not seem odd that

Keith testified Holly told him she had not loved him in eight years, which was about the


                                              7
same time the physical abuse testified to took place. The court also said that it had the

opportunity to observe the witnesses and make determinations about their credibility based

on its observation and being physically present with them. The court stated that the record

reflected that counsel and the court had trouble keeping Keith on track. The court said it

understood how it felt to “be in a position where you’re normally in charge” and then to

find yourself in a situation “that the judge is actually in charge of the courtroom.” The court

noted that this behavior was “consistent with the allegations and the conclusions that I draw

based on the evidence.” The court then stated that it had a lot of experience dealing with

domestic violence and that it did not think Tyler and Holly were lying. When the court asked

Holly and Tyler’s counsel how long they wanted the order of protection to last, she answered,

“[A]s long as the Court can give it to us.” The court then granted a ten-year order of

protection in both cases.

                                     I. Motion to Dismiss

       For his first point on appeal, Keith contends that the circuit court erred by failing to

rule on his motion to dismiss for insufficiency of service of process. Unfortunately, we simply

have nothing to review regarding the motion to dismiss because, as Keith admits in his point

on appeal, the circuit court did not rule on the motion. Keith has provided no authority for

his argument that this court reviews a court’s “failure to rule” for error. We have said,

however, that we will not review a motion to dismiss where appellant failed to obtain a ruling

on the motion. Fratesi v. Fogleman, 72 Ark. App. 1, 32 S.W.3d 38 (2000). There is nothing

in the record to suggest Keith even requested a hearing on the motion. Moreover, without


                                              8
ever obtaining a ruling on the motion, Keith attended and participated in the hearing on

the merits without mentioning the alleged insufficiency of service. Our law is well settled

that any defects in the process, the return thereon, or the service thereof are cured or waived

by the appearance of the defendant without raising an objection, and the defendant is

precluded from thereafter taking advantage of the defect. Trelfa v. Simmons First Bank of

Jonesboro, 98 Ark. App. 287, 292, 254 S.W.3d 775, 779 (2007); see also Edwards v. Ark. Dep’t

of Hum. Servs., 2016 Ark. App. 37, at 13, 480 S.W.3d 215, 223. By actively participating in

the action without objecting to the alleged insufficiency of service, Keith waived his challenge

related to the service of the petition. See T.S.B. v. Robinson, 2019 Ark. App. 359, at 4, 586

S.W.3d 650, 653.

                          II. Final Order of Protection in Favor of Tyler

       For his second point, Keith contends that the circuit court erred in granting a final

order of protection in favor of Tyler because Tyler never alleged or testified that Keith had

threatened to harm her or that he had physically abused her in any manner. He contends

that her testimony simply stated that she was concerned for her mother’s safety, and although

she testified that she was scared when he approached her car at the apartment in Conway,

she did not offer proof that she was in fear of imminent physical harm, bodily injury, or

assault. Basically, he contends that Tyler’s “fear” is because of her mother and is for her

mother’s safety and not for herself or because of what Keith has threatened to do to Tyler.

       An order of protection may be entered upon a finding of domestic abuse. Ark. Code

Ann. § 9-15-205(a) (Repl. 2020). Domestic abuse is defined as “physical harm, bodily injury,


                                                9
assault, or the infliction of fear of imminent physical harm, bodily injury, or assault between

family or household members.” Ark. Code Ann. § 9-15-103(4)(A) (Repl. 2020). Our standard

of review following a bench trial under the Domestic Abuse Act is whether the circuit court’s

findings are clearly erroneous. Steffy v. Steffy, 2021 Ark. App. 171, at 4. A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite and firm conviction that a mistake has been made. Id.

Disputed facts and determinations of credibility are within the province of the fact-finder.

Id.

       We turn to the evidence presented at the hearing. Tyler testified that she had

witnessed physical and emotional abuse in their home during the approximately ten-year

period she lived with her mother and stepfather. She said that she saw Keith strike, choke,

punch, and kick her mother; that Keith was often angry; and that there was “a lot of

screaming, throwing things, and of course hurting my mom.” She said the fear of it

happening to her or to her mom again made her feel unsafe. She specifically testified that she

was scared when Keith approached her and her mother at the apartment in Conway; Holly

testified they were “petrified”; and Keith admitted in his testimony that Holly and Tyler

appeared to be scared of him, causing him to back away. First, we don’t see this record as

Keith represents it. Tyler was not merely in fear for her mother’s safety but for own as well.

Second, Keith argues that because he had not specifically threatened to harm Tyler and had

not physically abused her, her fear was somehow not justified or “proven.” The circuit court

was not required to view Keith’s behavior toward Tyler in isolation from his behavior toward


                                              10
Holly. His violent behavior occurred in Tyler’s family over a period of many years—in fact,

for Tyler, this amounted to over half her life. It is not clearly erroneous for the circuit court

to conclude that Keith’s physically and emotionally abusive behavior could reasonably inflict

fear of imminent physical harm, bodily injury, or assault in Tyler. See, e.g., Baltz v. Baltz, 2021

Ark. App. 202, 624 S.W.3d 338. Accordingly, we affirm the court’s finding of domestic

abuse.

                            III. Ten-Year Order of Protection for Tyler

         Next, Keith argues that the circuit court erred in entering an order of protection in

favor of Tyler for a ten-year period. He claims that, even if there were sufficient evidence to

support a final order of protection on behalf of Tyler, ten years is excessive under the

circumstances of this case. He again states that there was no evidence that he committed or

threatened to commit any physical harm, bodily injury, or assault upon Tyler before the

September 3 incident at the apartment. He argues that the circuit court stated no reason for

issuing the order for such a significant length of time and treating Tyler’s case identically to

Holly’s case other than counsel’s request that it be granted for “as long as the Court can give

it to us.”

         Arkansas Code Annotated section 9-15-205(b) authorizes a court to enter an order of

protection for a duration between ninety days and ten years “in the discretion of the court.”

The court may then renew it “at a subsequent hearing upon proof and a finding by the court

that the threat of domestic abuse still exists.” Ark. Code Ann. § 9-15-205(b). The abuse-of-

discretion standard of review is a high threshold that does not simply require us to determine


                                                11
that the circuit court erred but requires us to hold that that the circuit court act

improvidently, thoughtlessly, or without due consideration. Steele v. Lyon, 2015 Ark. App.

251, at 4, 460 S.W.3d 827, 831.

       According to the testimony of both Holly and Tyler, Keith was filled with rage, angry,

and physically abusive to Holly in front of Tyler for years—the majority of her childhood.

When she turned eighteen, she left her family home and her mother to escape Keith. Tyler

testified that after she had moved into the apartment in Conway, Keith began appearing at

the Walgreens near her home when she came home from school. Holly testified that when

a narcissistic person loses control, that person is grasping at straws. She said that she was

petrified because she knew Keith had a concealed weapon, knew what he was capable of

doing, and knew he had lost control after she filed the petition. Tyler said the fear of Keith

harming her or her mom again made her feel unsafe. We simply cannot say the circuit court

abused its discretion in granting the order of protection for ten years, which is allowed by

the statute.

                           IV. Ten-Year Order of Protection for Holly

       Finally, Keith argues that the circuit court’s entry of a ten-year final order of

protection in favor of Holly was excessive where other adequate remedies were available. He

basically restates the evidence presented, pointing out perceived inconsistencies in Holly’s

testimony that he claims demonstrate she is not truly afraid of Keith. He also admits that the

parties were emotional at the hearing and that he “did himself no favors during the hearing”

by describing Holly as a “trigger” for his behavior and acting in such a manner that the court


                                              12
felt obligated to admonish him. He contends that Holly’s courtroom demeaner and

testimony that she was petrified of Keith is belied by her actions in going to the marital

residence to attempt to retrieve her belongings.

       The testimony established that Keith hit, punched, choked, and kicked Holly; that

he had a pattern of rage and violence throughout the marriage; that he had a concealed

weapon and had made statements to her suggesting he meant her harm if she defied him;

and that he continued to inflict in Holly the fear of physical harm, bodily injury, or assault

after she moved to Conway. The court stated on the record that it found her credible. Keith

asks us to reweigh the evidence insofar as Holly’s stories and behavior appear inconsistent;

however, it is within the sole province of the fact-finder to weigh credibility and resolve

disputed facts. Lewis v. Lewis, 2018 Ark. App. 148, at 3. On this record, we cannot say that

the circuit court abused its discretion in entering a ten-year order of protection for Holly.

       Affirmed.

       VIRDEN and VAUGHT, JJ., agree.

       Branscum Law Offices, by: Herby Branscum, Jr.; and Elizabeth Branscum Burgess, for

appellant.

       LaCerra, Dickson, Hoover & Rogers, PLLC, by: Traci LaCerra, for appellees.




                                              13